—Judgments, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered November 19 and 21, 1991, respectively, convicting defendants after a jury trial of robbery in the first degree, and sentencing defendant Johnson to a term of 2 to 6 years, and sentencing defendant Vargas as a second felony offender to a term of 6 to 12 years, unanimously affirmed.
Defendants’ challenges to the prosecutor’s summation comments are in large part unpreserved for review and we decline to review in the interest of justice. Were we to review those challenges we would find them to be without merit. Defendants’ remaining claims are likewise without merit, particularly in view of the curative instructions given by the Trial Justice. Concur — Rosenberger, J. P., Ellerin, Asch and Rubin, JJ.